Citation Nr: 1519104	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-40 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder, to include sciatica and bone spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from May 1985 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), in February 2012, he withdrew that request.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a low back disorder, to include sciatica and bone spurs, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of active duty service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Moreover, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In a statement submitted on his VA Form 9 (Appeal to the Board), the Veteran said that he experienced acoustic trauma during service in his work as an aircraft mechanic.  He said that he slept under the flight deck and also experienced acoustic trauma from firing weapons.  The Veteran's DD 214 shows that he worked for 18 years as a systems organizational career maintenance technician, and nine years as a law enforcement specialist.  Given his military occupational specialty (MOS) positions, the Board finds his claim of acoustic trauma is credible.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010). 
Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During his March 2009 VA examination, the Veteran credibly reported in-service noise exposure from flight deck operations and weapons fire while working in aircraft security.  However, in opining that it was less likely than not that the Veteran's current bilateral tinnitus is the result of service, the VA examiner based his conclusion on the fact that there were no findings of tinnitus in the Veteran's service treatment records, and a statement from the Veteran during a June 2008 VA outpatient examination, in which he purportedly denied having tinnitus.  

In this regard, the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Regarding the Veteran's alleged denial of tinnitus, he has reported that he was on a hearing conservation program during service because of noise exposure, and also said that he did not know that tinnitus is the medical term for ringing in the ears.  As there is no reason to doubt the Veteran's credibility, the Board also finds his statements to be credible.

The claims file also includes a treatment report from the Veteran's private audiologist, who diagnosed the Veteran with tinnitus of the left ear since military service.  As noted above, however, during the VA examination, the Veteran was diagnosed with bilateral tinnitus. 

Based on a review of the evidence of record, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of acoustic trauma in service.

As to the VA examiner's opinion, the Board is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his two MOS jobs, he was exposed to acoustic trauma in service, and reports that he has experienced tinnitus ever since service.  

Significantly, the Board has also considered the Veteran's personal statements as to the etiology of his disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that tinnitus is the type of disability that the Veteran is competent, as a lay person, to describe.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West  2014); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In the December 2008 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a low back disorder, to include sciatica and bone spurs, based on a finding that new and material evidence had not been received to reopen the claim.  However, as the previous denial of the claim was in a February 2008 rating decision, and the Veteran submitted a request to reopen the claim in September 2008, the February 2008 rating decision was not final.  Accordingly, new and material evidence was not required.  38 C.F.R. § 3.156(b) (2014).

The Board also notes that, although the AOJ also denied the claim based on a July 2007 VA/QTC spine examination, which found no evidence that the Veteran had a low back disorder, subsequent VA treatment reports that apparently were not considered by the AOJ reveal that he has been diagnosed with several low back disorders, including degenerative disc disease of the lumbar spine and displacement of lumbar intervertebral disc without myelopathy.  There are also private treatment reports of record, showing continuing treatment for a low back disorder, which were not considered by the AOJ.  As the Veteran currently has a diagnosed low back disorder, and has reported having low back problems ever since service, a remand is warranted to afford him a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all non-VA health care providers who have treated him for a lumbar spine disorder during the course of this appeal.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING OR CONSULTING CLINICIAN WHO HAS TREATED HIM FOR A LUMBAR SPINE DISORDER.  

After acquiring this information and obtaining any necessary authorization, obtain and associate with the e-file any pertinent records that have not already been associated with the claims file.

2.  Obtain all VA treatment reports documenting treatment for a lumbar spine disorder since December 2011 and associate with the e-file.  

3.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination(s) to determine the etiology of his claimed low back disorder.  The claims folder must be provided to the examiner(s) in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed disorder, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner(s) should provide responses to the following:

(a)  Provide an opinion as to whether the Veteran currently has a diagnosable low back disorder.

(b) As to any current low back disorder diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is the result of, or is otherwise related to the Veteran's active duty service.  ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

IF, FOR ANY REASON, THE CLINICIAN IS UNABLE TO OFFER AN OPINION WITHOUT RESORTING TO SPECULATION, THIS SHOULD BE NOTED AND THOROUGHLY EXPLAINED IN THE REPORT, ALONG WITH A COMPLETE RATIONALE FOR SUCH CONCLUSION.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


